DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haggag et al. 20100149879.

    PNG
    media_image1.png
    508
    858
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    713
    641
    media_image2.png
    Greyscale


Regarding claim 1, figs. 1-2 of Haggag discloses a memory device comprising: 
a first conductivity region 102 having a first conductivity type (P-type); 
a second conductivity region (as labeled by examiner above for first column, third row of fig. 2) arranged at least partially within the first conductivity region 102, wherein the second conductivity region is coupled to a source line (see is 122 is a source and there exist a coupling between 122 and the second conductivity type and par [0007] – a second set of bit lines are each electrically connected to the source region of the memory transistor in each of the memory cells in a respective column) and has the first conductivity type (P-type); 
a third conductivity region (as labeled by examiner above for first column, 3 row of fig. 2) arranged at least partially within the first conductivity region 102, wherein at least a part of the third conductivity region has a second conductivity type (N – type) different from the first conductivity type (P-type);
a first gate 150/148 arranged over the third conductivity region and coupled to a first word line (WL3 in fig. 2 is couple to 150), wherein the first gate comprises a first gate electrode 150 and a first oxide layer 148; and 
a second gate 130/128 arranged over the third conductivity region and coupled to a second word line 137 (is a type of word line and it is couple to 150 which is couple to a WL in fig. 2), wherein the second gate comprises a second gate electrode 130 and a second oxide layer 128; and 
an isolation region 136 comprising electrically insulating material (FOX) arranged laterally between the second conductivity region and the third conductivity region.

 


Regarding claim 3, fig. 1 of Haggag (as labeled by the examiner) discloses wherein the third conductivity region comprises the first conductivity type and the second conductivity type.

Regarding claim 4, fig. 1 of Haggag (as labeled by the examiner) discloses wherein the third conductivity region has a higher doping concentration of the first conductivity type than the second conductivity type (see where 124 P+ and N-well – which is a region of the third conductivity region that meets the claimed invention).

Regarding claim 5, fig. 1 of Haggag (as labeled by the examiner) discloses wherein the third conductivity region comprises alternating segments of the first conductivity type with segments of the second conductivity type (see 123/122/121/124).

Regarding claim 6, fig. 1 of Haggag (as labeled by the examiner) discloses wherein the alternating segments are vertically alternating segments (see 122/121/124, horizontally alternating segments (123/122/121/124), or combinations thereof.

Regarding 7, fig. 1 of Haggag further comprising: a fourth conductivity region (same as region 3 but on the first column, second row in fig. 2) arranged at least partially within the first conductivity region (102), wherein at least a part of the fourth conductivity region has the second conductivity type 

Regarding claim 8, fig. 1 of Haggag discloses wherein the second conductivity region comprises a higher doping concentration (N+/P+) than the first conductivity region (P-type substrate).

Regarding claim 10, fig. 1 of Haggag discloses wherein the first conductivity region is a well region (P-type substrate is a P-well region where P is form in a semiconductor substrate).


    PNG
    media_image3.png
    525
    846
    media_image3.png
    Greyscale

Regarding claims 1, 11 and 20, fig. 1 of Haggag discloses a memory device comprising: 
a first conductivity region (as labeled by examiner above) having a first conductivity type (it has N-type); 

a third conductivity region (102) arranged (by processing steps) at least partially within the first conductivity region (portion of 102 is within), wherein at least a part of the third conductivity region has a second conductivity type (P-type) different from the first conductivity type (N-type); 
a first gate arranged over the third conductivity region and coupled to a first word line, wherein the first gate comprises a first gate electrode 150 and a first oxide layer 148; and
a second gate arranged over the third conductivity region and coupled to a second word line, wherein the second gate comprises a second gate electrode 130 and a second oxide layer 128; and 
an isolation region 135 comprising electrically insulating material arranged laterally between the second conductivity region 123 and the third conductivity region (see left lateral portion of 102 with 135 between);
wherein the first conductivity type is N type and the second conductivity type is P type; and
wherein there is an absence of a gate over the second conductivity region 123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829